UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 20-7176


KEVIN HERRIOTT,

                    Plaintiff - Appellant,

             v.

PARRISH, Major in Individual and Official Capacity; DUNN, Officer in Individual
and Official Capacity; MALNADO, Officer in Individual and Official Capacity;
NFN MATA, Officer in Individual and Official Capacity; NFN LEVELS, Sergeant
in Individual and Official Capacity; NFN VELA, Lieutenant in Individual and
Official Capacity; NFN COXUM, Individual and Official Capacity,

                    Defendants - Appellees,

             and

MICHAEL STEPHEN, Warden for Broad River in individual and official capacity;
JOHN DOE 1, In individual and official capacity; NFN CARTER, Captain in
Individual and Official Capacity; NFN WILL, Lieutenant in Individual and Official
Capacity; NFN MITCHELL, Mailroom Official in his Individual and Official
Capacity; NFN WASHINGTON, Associate Warden in Individual and Official
Capacity; NFN ROBINSON, Sergeant in Individual and Official Capacity; NFN
CAMPBELL, Officer in Individual and Official Capacity; JOHN DOE 2, Individual
and Official Capacity,

                    Defendants.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. David C. Norton, District Judge. (6:19-cv-00750-DCN)


Submitted: June 14, 2021                                    Decided: August 30, 2021
Before DIAZ and QUATTLEBAUM, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kevin Herriott, Appellant Pro Se. Andrew Lindemann, LINDEMANN & DAVIS, P.A.,
Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Kevin Herriott appeals the district court’s order denying relief on his 42 U.S.C.

§ 1983 complaint. The district court referred this case to a magistrate judge pursuant to 28

U.S.C. § 636(b)(1)(B). The magistrate judge recommended dismissing Herriott’s claims

for mail tampering, denial of access to the courts, seizure of legal materials, and denial of

recreation under 28 U.S.C. § 1915A(b). The magistrate judge further recommended that

claims for excessive force and deliberate indifference be allowed to proceed to discovery.

Conducting a de novo review of the dismissed claims, the district court adopted the

magistrate judge’s recommendation, and we affirm for the reasons stated by the district

court. Herriott v. Stephen, No. 6:19-cv-00750-DCN (D.S.C. June 24, 2019).

       Following discovery on the remaining claims, the magistrate judge recommended

granting Defendants’ motion for summary judgment. The district court accepted that

recommendation and granted summary judgment to Defendants. We have reviewed the

record and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court. Herriott v. Stephen, No. 6:19-cv-00750-DCN (D.S.C. filed July 14, 2020 &

entered July 15, 2020). We deny Herriott’s motions for a preliminary injunction and a

physical examination.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                AFFIRMED



                                             3